DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.

Response to Amendment
The examiner acknowledges the reply filed on 11/10/2022 in which claims 1, 2, 12, and 14, were amended. Claims 9 and 20 have been cancelled. Currently, claims 1-8 and 10-19 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/12/2022, has been considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  The claim recites the limitation of “a door” in the 1st and 2nd line of the claim. In order to provide proper antecedent basis, the limitation should recite “the door.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briggs et al. (USPN 5,868,712).
[Claims 12 and 13] Briggs teaches an infusion pump (figure 1, item 50) for delivering an intravenous ("IV") fluid (column 1, lines 19-24) comprising: 
a housing (figure 1, item 70) having a vertical orientation when the infusion pump (figure 1, item 50) is positioned for operation (figure 2), the housing (figure 1, item 70) having a top side (lacking any further limitations, the examiner interprets “top side” as the entirety of the upper half of the pump housing) configured to engage a horizontal portion (figure 6) of an IV tube (figure 6, item 54) (the examiner notes the “IV tube” is part of a functional limitation and is not a positively recited claim element); and 
a seal section (figure 6; area on right side of the top side of the housing) located along at least the top side of the housing (figure 1, item 70), the seal section including 
at least one rib (figure 6, items 60/170) positioned along the top side of the housing (figure 1, item 70), the at least one rib (figure 6, items 60/170) extending vertically from the top side (figure 6) and defining a tube window (figures 1 and 6, items 142/144) having a width to enable the horizontal portion of the IV tube (figure 6, item 54) to pass between edges of the tube window (figure 6),
wherein the at least one rib (figure 6, items 60/170) includes an elastomeric material (figure 6, item 170; column 7, lines 7-18) to enable the at least one rib (figure 6, items 60/170) to create a seal against a door (figure 6, item 90) connected to the housing (figure 1, item 70) (tabs 170 would contact door 90 when closed), and 
a tube channel (figure 6, item 100) aligned with the tube window (figures 1 and 6, items 142/144), the tube channel (figure 6, item 100) having a horizontal orientation when the infusion pump (figure 1, item 50) is positioned for operation (figures 3 and 6), the tube channel (figure 6, item 100) in connection with the tube window (figures 1 and 6, items 142/144) and configured to contact/cradle a bottom side of the horizontal portion of the IV tube (figure 6, item 54) (figure 6).
[Claims 14 and 16] Briggs teaches the limitations of 13, upon which 14 and 16, depend.  In addition, Briggs discloses the door (figure 6, item 90) connected to the housing (figure 1, item 70), the door (figure 6, item 90) including a roof (lacking any further limitations, the examiner interprets “roof” as the entirety of the upper half of the door) that is configured to sealingly engage the at least one rib (figure 6, items 60/170) positioned along the top side of the housing (figure 1, item 70) when the door (figure 6, item 90) is closed (column 9, lines 48-52), the roof including: 
a recess section (figure 6, items 240/242) configured to align with the tube channel (figure 6, item 100) and the tube window (figures 1 and 6, items 142/144) when the door (figure 6, item 90) is closed, the recess section (figure 6, items 240/242) contacting a top side of the horizontal portion of the IV tube (figure 6, item 54) such that the recess section (figure 6, items 240/242), the tube window (figures 1 and 6, items 142/144), and the tube channel (figure 6, item 100) together enclose the horizontal portion of the IV tube (figure 6, item 54), and 
a channel relief lip (figure 6, item 172) configured to engage an adjacent vertical portion of the IV tube (figure 6, item 54) that is in a vertical orientation when the infusion pump (figure 1, item 50) is positioned for operation (figures 3 and 6; column 8, lines 48-52).
[Claim 15] Briggs teaches the limitations of claim 14, upon which claim 15 depends.  Briggs also teaches the roof further includes a rib (figure 6, item 172) that is configured to engage the seal section along at least the top side of the housing (figure 1, item 70) (figures 3 and 6; column 8, lines 48-52).
[Claim 17] Briggs teaches the limitations of claim 13, upon which claim 17 depends.  Briggs further discloses the seal section further includes a tube guidance section (figures 3 and 6; location of channel turning tubing from a horizontal to a vertical orientation) connected to the tube channel (figure 6, item 100), the tube guidance section configured to contact a second portion of the IV tube (figure 6, item 54) that is adjacent to the horizontal portion of the IV tube (figure 6, item 54), causing the second portion of the IV tube (figure 6, item 54) to bend to a vertical orientation (figures 3 and 6).
[Claim 18] Briggs teaches the limitations of claim 13, upon which claim 18 depends.  In addition, Briggs teaches the tube channel (figure 6, item 100) includes a surface that is at least one of (i) smooth or (ii) ribbed (figure 3, item 118); wherein when the tube channel (figure 6, item 100) includes the ribbed surface (figure 3, item 118), the ribs are aligned with the at least one rib (figure 6, items 60/170) of the seal section (figure 6).

Allowable Subject Matter
Claims 1-8, 10, and 11, are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 7 a.m.-3 p.m. Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/22/2022